Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/22/2021.  These drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 15-20 are rejected 35 U.S.C. 103 as being unpatentable over Pope et al. (USPGPUB No. 2021/0034526 A1, hereinafter referred to as Pope) in view of Kakaiya et al. (USPGPUB No. 2019/0042329 A1, hereinafter referred to as Kakaiya). 
Referring to claim 1, Pope discloses a non-volatile memory controlling device {see Fig. 1, “data processing system 100”,  [0195]} configured to connect a non-volatile memory module {see Fig. 1, “NVMe (Non-Volatile Memory Host Controller Interface Express)” [0222]} and a host including a processor and a host memory {see Fig. 1, “host computing device 101 is provided with a [processing device] device driver 115” [0195]}, the device comprising:

a first doorbell {see Fig. 2, “doorbell function 322”, [0252]} of a host interface for connection with the host {see Fig. 2, “instances of the device interfaces from the host” [0252]} and is updated when the host issues an input/output request command to the host memory {see Fig. 4, “translates to the command(s) to a DMA request chain” ([0277]) which updates the doorbell as claimed “resolved based upon a dynamic address map to a particular adaptor” [0274]};
a fetch managing module {see Figs. 2 and 3, “descriptor cache may be configured to prefetch”  [0266]} that fetches the command from the host memory in response {“in response to one or more…”,  [0266]} to an event signal generated when the first doorbell is updated {see Figs. 2-3, event signal “processing of a doorbell associated with a respective adaptor and/or an arrival of data” [0266]}:

a data transferring module {see Figs. 2-4, “RX/TX processing function”,  [0279]} that checks a location of the host memory based on request information {see Figs. 2-4, “perform functions such as offload processing, reassembly logic”  [0279]} included in the command {see Figs. 2-4, “ command associated with the doorbell, a descriptor, data and a device index” [0274]}, and performs a transfer of target data for the I/O request {see Figs. 2-4, “culminates in a list of DMA requests to the DMA engine” [0277]} between the host memory and the non-volatile memory module {see Figs. 2-4, “The DMA engine will carry out the DMA requests. The DMA requests are scheduled by the scheduler 306”  and the intended memory module as claimed [0277]};

a completion handling module {see Figs. 2-4, “bus flow control protocol mechanisms…” [0271]} that writes a completion request {see Figs. 2-4, “such as credits, out of order completions requests” [0271]}  in the host memory and handles an interrupt when the data transferring module completes to process the I/O request {see Figs. 4 and 5, “interrupt operations” [0283]}: and
a second doorbell {as seen in Figs 2-4., comprises a plurality of “doorbell function 322”, [0252]} is updated when the 1/O service is terminated by the host {“determine the adaptor for which a doorbell is intended”, see Fig. 2, [0253]}.
Pope does not appear to explicitly disclose a first doorbell region that is exposed to a configuration space of a host interface; a second doorbell region that is exposed to the configuration space and is updated when the 1/O service is terminated by the host.
However, Kakaiya discloses wherein the first doorbell region {see Figs. 1 and 2, “expose the AFCs as spatially shared” including “set of portal/doorbell registers” [0044]} that is exposed to a configuration space {see Fig. 1, “PCIe configuration space”, [0037]} of a host interface; a second doorbell region {see Fig. 1,  “set of portal/doorbell registers” [0044]} that is exposed to the configuration space and is updated when the 1/O service is terminated by the host {see Fig. 4, “CLR operation may be terminated” as claimed in step 412, [0059].}. 
Pope and Kakaiya are analogous because they are from the same field of endeavor, executing memory operation(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pope and Kakaiya before him or her, to modify Pope’s “unit under test” ([0053) incorporating Kakaiya’s “semiconductor integrated circuits” (Kakaiya background [0002]). 
The suggestion/motivation for doing so would have been to implement physically partitioning programmable resources or time multiplexing of physically partitioned resources in this way enables the FPGA device to be used simultaneously by a limited number of virtual machines of intervening command (Kakaiya [0004] last 5 lines).
Therefore, it would have been obvious to combine Kakaiya with Pope to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Kakaiya discloses wherein the first doorbell region, the fetch managing module, the data transferring module, the completion handling module, and the second doorbell region are implemented as hardware { see Fig. 2, “employs hardware acceleration resources” [0029]}.

As per claim 3, the rejection of claim 1 is incorporated and Pope discloses wherein the first doorbell region, the fetch managing module, the data transferring module, the completion handling module, and the second doorbell region are implemented as the hardware at a register transfer level (RTL) {“register transfer language”, [0240]}.

As per claim 4, the rejection of claim 1 is incorporated and Pope discloses wherein the first doorbell region, the fetch managing module, the data transferring module, the completion handling module, and the second doorbell region are connected by an internal memory bus of the non-volatile memory controlling device {see Fig. 2, “bus 119 are provided between the host device and the network interface device”, [0242]}.

As per claim 5, the rejection of claim 4 is incorporated and Pope discloses wherein the internal memory bus includes an advanced extensible interface (AXI) bus {“AXI (advanced eXtensible interface) bus”, see Fig. 1, [0202]}.

As per claim 6, the rejection of claim 4 is incorporated and Pope discloses wherein the first doorbell region and the second doorbell region are mapped an address space of the internal memory bus {see Fig. 2, “bus 119 are provided between the host device and the network interface device”, [0242]}.

As per claim 7, the rejection of claim 1 is incorporated and Kakaiya discloses wherein the host interface includes a peripheral component interconnect express (PCIe) interface {PCIe bus, [0202]}, and wherein the configuration space includes base address registers (BARS) {“base address of the doorbell write” [0253]}.

As per claim 8, the rejection of claim 1 is incorporated and Pope discloses wherein the fetch managing module parses the request information from the command {“parsing, matching offload…”, [0332]}.

As per claim 15, the rejection of claim 1 is incorporated and Pope discloses, wherein a plurality of queue pairs exist {“RDMA has a set of queue pairs”, see Figs. 1-3, [0237]} in the host memory, wherein each of the queue pairs includes a pair of submission queue (SQ) {“ways of managing descriptors” and their corresponding submission queues, [0217]} and competition queue (CQ) {“completion queue”, [0211]}, and wherein the fetch managing module fetches the command from the SQ of the queue pair corresponding to an entry updated {“each queue pair may support an SQ (send queue), an RQ (receive queue) and a CQ (complete queue)”, [0237]} in the first doorbell region among the plurality of queue pairs {“virtual device interface such as descriptor fetch”, [0246]}.

As per claim 16, the rejection of claim 15 is incorporated and Pope discloses wherein the completion handling module detects the CQ corresponding to the SQ from which the command is fetched based on information forwarded from the fetch managing module {“virtual device interface such as descriptor fetch” ([0246]) and “may fetch one or more descriptors for the respective queue” ([0258]).

Referring to claims 17-19 are non-transitory memory device claims reciting claim functionality corresponding to the apparatus claims of claims 1-8, and 14-16, respectively, thereby rejected under the same rationale as claims 1-8, and 14-16 recited above.

Referring to claim 20 is a device claim reciting claim functionality corresponding to the apparatus claims of claim 1, thereby rejected under the same rationale as claim 1 recited above.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20220027294 A1, US 20200183876 A1, US 20190385057 A1, US 8667192 B2, US 20140006660 A1, and US 20120243160 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184